Citation Nr: 0513751	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  95-17 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a disorder of the right 
hip claimed as secondary to residuals of shell fragment 
wounds (SFWs) of the feet.


REPRESENTATION

Appellant represented by:	Brian H. Getz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from August 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was most recently before 
the Board in April 2004.


FINDING OF FACT

Competent medical evidence demonstrates that the veteran's 
right hip disorder was aggravated by the veteran's service-
connected residuals of shell fragment wounds (SFWs) of the 
feet.


CONCLUSION OF LAW

A right hip disorder was aggravated by a service connected 
disability.  38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, letter sent to the veteran in September 2002 and 
February 2005 specifically notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the veteran or VA bore the burden of producing 
or obtaining that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the aforementioned VCAA letters essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are private medical records identified by the 
veteran.  In addition, VA has obtained medical opinions to 
assist in answering the medical question presented in this 
appeal.  The veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide the veteran's appeal.  As such, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
Simply put, the record is complete and the matter is ready 
for appellate review.

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran contends that his right hip disorder is related 
to his service-connected residuals of shell fragment wounds 
(SFWs) of the feet.  The Board observes that the veteran was 
granted service connection for his disability of the feet in 
an October 1953 rating decision.  Medical records reflect 
that the veteran suffers from degenerative changes of the 
right hip.  Service medical records are negative for any 
treatment or diagnosis of a right hip disorder.

An October 1993 VA bones examiner noted that the veteran was 
claiming that his hip problems "are troublesome because of 
disturbed gait."  The examiner stated that such questions 
could not be determined with certainty in terms of direct 
causality.  The examiner stated that degenerative changes 
could be independent events or could be influenced or 
aggravated by pathology in a different organ.

A May 1995 VA record reflects a diagnosis of severe 
degenerative joint disease of the feet, hips, and knees 
secondary to gunshot wounds.  A February 1996 VA examination 
noted degenerative joint disease of the hips.  A July 1996 RO 
Medical Officer's opinion stated that the veteran's 
complaints concerning his hips were related to the normal 
aging process.  An August 1997 VA medical record noted that 
the veteran had proximal lower extremity joint involvement 
secondary to abnormal gait.

At his September 1997 RO hearing, the veteran essentially 
stated his belief that his hip disability was related to his 
service-connected disability of the feet.

At an October 1998 VA joints examination, the examiner noted 
that examination of the hips was within normal limits.  In an 
April 1999 addendum to the October 1998 examination, the 
examiner noted that the veteran may have had a slight limp 
(due to his service-connected disability) over the years and 
that the limp may have contributed a minor amount to his hip 
problem, although the examiner noted that his hip problem was 
more likely related to his employment and normal aging.

A March 2003 VA examination included X-rays which showed that 
the veteran's hips were within normal limits.  In February 
2005 a VA examiner reviewed the veteran's file and determined 
that the mild degenerative changes of the hips were "age 
related" and that the service related injuries to the feet 
were not responsible for right hip pathology.

The Board finds that the preponderance of the evidence is 
against the veteran's secondary service claim (on the basis 
of causation).  While the medical records indicate that the 
veteran currently suffers from degenerative changes of the 
right hip, the February 2005 VA physician has indicated that 
the veteran's right hip disorder is not related to his 
service-connected residuals of SFWs of the feet.

The Board acknowledges that a May 1995 VA record arguably 
links degenerative changes of the hips to the service-
connected disability of the feet.  The May 1995 record does 
not appear to be based on a review of the records and 
contains no rationale and little medical history.  As for the 
October 1993 VA examiner's comments concerning the veteran's 
hips, the Board notes that the examiner was very guarded in 
his comments concerning causality and did not, in the Board's 
opinion, link the veteran's hip problems to his disability of 
the feet.

A further review of the file reveals that the evidence does 
show, however, that the veteran's service-connected 
disability of the feet does aggravate his hip disability.  
Although not stated in such terms, the Board finds that the 
comments contained in the August 1997 VA medical record 
essentially links the veteran's hips complaints to his 
disability of the feet ("the veteran had proximal lower 
extremity joint involvement secondary to abnormal gait).  The 
Board observes that similar sentiments were expressed in the 
October 1998 VA examination when the examiner noted that the 
veteran's limp over the years may have contributed a minor 
amount to his hip problem.  Further, a broad reading of the 
October 1993 VA examiner's comments also seem to suggest at 
least a reasonable possibility that the veteran's right hip 
has been aggravated by service-connected disability.

Therefore, as the record contains competent medical evidence 
that the veteran's service-connected residuals of shell 
fragment wounds (SFWs) of the feet aggravated the veteran's 
right hip disorder (and as it appears that served connection 
for a back disability was recently granted on similar 
grounds), entitlement to service connection for a right hip 
disorder (on the basis of aggravation) is established.

The Board notes that when aggravation of a veteran's non-
service connected condition is proximately due to or the 
result of a service connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen. 


ORDER

Service connection for the degree of aggravation of the 
veteran's hip disorder proximately due to or the result of 
the service connected disability of residuals of shell 
fragment wounds (SFWs) of the feet is granted.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


